Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-11, 14-15 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steingraber et al. (WO 2014066730).
Regarding claim 1, Steinbrager discloses an electronic smoking device (page 5, line 31 to page 6, line 9 and figs. 2-3) comprising: a primary and a secondary liquid reservoir; a primary heating element configured to atomize liquid from the primary liquid reservoir; a secondary heating element configured to atomize liquid from the secondary liquid reservoir (cartomizer, 34); a battery (38); an activation switch (35); an operation unit (36), electrically connected to the battery and the primary and secondary heating element respectively; and wherein, the operation unit is configured to non-simultaneously supply at least one pulse of power from the battery to the primary and the secondary heating elements in response to an actuation of the activation switch (page 12, line 3 to page 13, line 23, figs. 2-3; tables 4-6), and wherein the operation unit is configured to operate with a time interval between a pulse of power supplied to the primary heating element and a pulse of power supplied to the secondary heating element has a length of T (page 11).  Since Steinbrager discloses that the microcontroller has an embedded Pulse width modulation wave generator and Steingraber also discloses the device can get up to 390 degree F in 2 seconds (see page 30) which also is the average puff duration (see page 14). it 
Regarding claim 2, Steinbrager discloses the secondary liquid reservoir is configured to receive and store a base liquid and/or a flavoured liquid and wherein the primary liquid reservoir is capable of configured to receive and store a concentrated nicotine-solution (page 5).  
Regarding claim 3, Steinbrager discloses wherein the primary liquid reservoir is further configured to receive a solid carrier material (wick) with the concentrated nicotine-solution adhering thereto (page 30).  
Regarding claim 4, Steinbrager discloses the operation unit is further configured to deliver a pulse of power to the primary heating element prior to delivering a pulse of power to the secondary heating element (table 5).  
Regarding claim 6, Steinbrager discloses that the microcontroller has an embedded Pulse width modulation wave generator (page 11), it would have been obvious to one of ordinary skill in the art at the time the invention was made that the microcontroller capable of setting the time T is 200ms.  
Regarding claim 7. Steinbrager discloses that the microcontroller has an embedded Pulse width modulation wave generator (page 11), it would have been obvious to one of ordinary skill in the art at the time the invention was made that the microcontroller capable of being configured to supply a pulse with a pulse width that is predefined and/or controllable by a user.  
Regarding claim 8, Steinbrager discloses the operation unit is further configured to supply a plurality of pulses of power with a predefined frequency of f1 to the primary heating element in response to an actuation of the activation switch (pages 11, 13 and 30). 
Regarding claim 10, Steinbrager discloses the operation unit is further configured to supply a plurality of pulses of power with a predefined frequency of f2 to the secondary heating element upon an actuation of the activation switch (pages 11, 13 and 30).  
1 is equal to f2 and no pulse of power is supplied to the primary heating element when a pulse of power is supplied to the secondary heating element, and vice versa (pages 11 and 13).  
Regarding claim 14, Steinbrager discloses a mouthpiece with at least one air inhalation port therein, wherein the primary and the secondary liquid reservoirs each comprise a connection element configured to separately guide atomized liquid from the respective liquid reservoirs to the air inhalation port (page 5, figs. 1-3).  
Regarding claim 15, Steinbrager discloses the operation unit includes: a signal generation unit configured to provide operation signals to a control unit in response to an actuation of the activation switch, and a control unit configured to deliver power from the battery to the primary and the secondary heating elements in response to the received operation signals (page 30).
Regarding claim 21, Steinbrager discloses an electronic smoking device (page 5, line 31 to page 6, line 9 and figs. 2-3) comprising: a primary and a secondary liquid reservoir; a primary heating element configured to atomize liquid from the primary liquid reservoir; a secondary heating element configured to atomize liquid from the secondary liquid reservoir (cartomizer, 34); a battery (38); an activation switch (35); an operation unit (36), electrically connected to the battery and the primary and secondary heating element respectively; and wherein, the operation unit is configured to non-simultaneously supply at least one pulse of power from the battery to the primary and the secondary heating elements in response to an actuation of the activation switch (page 12, line 3 to page 13, line 23, figs. 2-3; tables 4-6), and wherein the operation unit is configured and arranged to non-simultaneously supply power pulses from the battery to the primary and the secondary heating elements in response to an actuation of the activation switch, wherein a first plurality of power pulses with a predefined frequency of f1 are delivered to the primary heating element, and a second power pulse with a pulse width extending from the 
Regarding claim 21, in addition to the features disclosed above for claims 1, 10-11, Steingraber also discloses the user can specify a percentage from 0% to 100% for a mixture ratio of each cartridge and the software will adjust the PWM duty cycle on the fly (page 13).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made wherein the user select 100% for one cartridge and select, for example, 40% for another cartridge results in a second power pulse with a pulse width extending from the first pulse of power supplied to the primary heating element to the last pulse of power supplied to the primary heating element is delivered to the second heating element.
Regarding claim 22, in addition to the features disclosed above for claims 1, 10-11, Steingraber also discloses the user can specify a percentage from 0% to 100% for a mixture ratio of each cartridge and the software will adjust the PWM duty cycle on the fly (page 13).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made wherein the user select 40% for one cartridge and select, for example, 20% for another cartridge (also see table 3, page 11) results in a pulse of power supplied to the primary heating element is equal to the distance between two consecutive pulses of power supplied to the second heating element.
Response to Arguments
Applicant's arguments filed 2/15/2021 have been fully considered but they are not persuasive.
Applicant essentially argues that Steingraber discloses complimentary duty cycles but fails to provide any scaling with respect to the timing of the duty cycles; therefore the time interval between the complimentary power pulses to the two switches could be micro-seconds or hours and therefore a skilled artisan in view of Steingraber would have to try an infinite number of settings for time T before arriving at the claimed range of 100 ms to 300 ms as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU H NGUYEN/            Examiner, Art Unit 1747